DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 are cancelled. Claims 5-7 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-17-2020, and 12-05-2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “LINE BUSHING AND TERMINAL STUDS WITH IDENTICAL HEIGHT THREADS AND IGNITION GAPS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US Patent 4203723 hereinafter “Ritter” in view of Williams (EP0087960 B1 hereinafter “Williams”). 
Re-claim 5, Ritter discloses a dynamo-electric machine, comprising: a housing (housing of electrical instrument contained within pressure housings); and a line bushing (28) comprising a threaded bush (plastic member 28 is insulator) configured as an insulator (plastic is insulator) and having a thread (thread on 28, see Fig.2) for threaded engagement (the connector is connected through walls of the instrument to provide axis for wires etc.)  into a recess of the housing via a first thread length (annotated Fig.2), and a terminal stud (2) made from an electrically conductive material (2 is a pin/cable) and having at least one section formed with a thread (25 is threaded to 26, (Col.5, L.9-13)) for threaded engagement 
  
    PNG
    media_image1.png
    190
    548
    media_image1.png
    Greyscale

Ritter fails to explicitly disclose the dynamo-electric machine for explosive environments.
However, Williams teach the dynamo-electric machine for explosive environments (Col.1, L.1-2).
 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to show the electric machine disclosed by Ritter to be used for explosive environments as shown by Williams providing connection and hermetic seal high temp environment withstanding pressure (Col.1, L.1-20).

    PNG
    media_image2.png
    452
    484
    media_image2.png
    Greyscale

Re-claim 7, Ritter as modified discloses the dynamo-electric machine of claim 5, wherein the line is embodied as an energy supply line (Col.1, L.20-25, wireline to maintain communication which transmits date, energy etc…), a sensor line, or a data line.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter  in view of Williams, and in further view of Pratt (US Patent 5983450 hereinafter “Pratt”). 
Re-claim 6, Ritter as modified discloses the dynamo-electric machine of claim 5,
Ritter as modified teaches wherein the threaded bush has a thread height (height of the thread in Fig.2, formed with mating pin 25) and the terminal stud (25) has a thread height which is substantially identical (they fit with each other) to the thread height of the threaded bush (fig.2).  
	However, Ritter fails to explicitly teach the threads are “identical” in height.
However, Pratt teaches he threaded bush has a thread height and the terminal stud has a thread height which is identical to the thread height of the threaded bush (annotated Fig.4c, Col.2, and L.42-60).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the thread heights of the bush and stud disclosed by Ritter as modified wherein the threaded bush has a thread height and the terminal stud has a thread height which is identical to the thread height of the threaded bush as shown by Pratt having the same height provide great locking force (Col.2, L.55-56).  

    PNG
    media_image3.png
    398
    616
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834